Learned, P. J.
Although the case of People v. French, 102 N. Y. 583, 7 N. E. Rep. 913, is not exactly similar to this, yet the principle there decided applies here. There was really no trial of any fact before the board. The board did not convict the relator of any breach of duty. It only acted upon the fact of his conviction of a crime. This fact, by the charter,1 prevented him from being, after his conviction, a member of the police force. It was only for the board to take notice of such conviction, and to treat him thereafter as not a member of such force. If the relator is injured,—that is, if he was not convicted of a crime,—then it seems plain that he might have a mandamus to compel the board to recognize him as still one of the police force. The proceedings should be confirmed, with $50 costs and disbursements. All concur.

 Laws 1870, c. 77, tit. 13, § 9, (Albany City Charter,) provides that “ no person shall ever be appointed to membership in the police force, * * * or shall continue to hold membership therein, * * * who has ever been convicted of crime. ”